DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 December 2021 has been entered.

Previous Rejections
Applicants' arguments, filed 03 December 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This is a “new matter” rejection. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Instant claim 1 recites that the pharmaceutic composition has particles “formed into reversible clusters.” There is insufficient support for the breadth of this claimed limitation in the originally filed disclosure. The specification teaches that, surprisingly to the inventors, when the particles are formulated into a suspension dosage form with a suspending agent and an aqueous vehicle that agglomerates are formed which are reversible clusters (page 13, lines 20-30). This teaching limits the reversible clusters to those formulations which are aqueous suspensions with a suspending agent and aqueous vehicle – broader scope was not taught, and would not be expected in view of it being surprising that the reversible clusters formed even with these additional ingredients. Thus, the scope recited by claims 1, 2, and 6 is not supported by the originally filed disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Khopade et al. (PCT Patent Application Publication WO 2017/017699).
Khopade discloses an aqueous suspension of brimonidine tartrate and the ion exchange resin sold under the trade name Amberlite IRP 69 (example 3). The particles formed has a D90 of 606 nm, a D50 of 250 nm, and a D10 of 148 nm. And this example forms reversible clusters (example 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US Patent Application Publication 2005/0181017) in view of Singh et al. (US Patent 7,001,615).
Hughes et al. disclose compositions including small particles of a poorly soluble therapeutic agent that facilitates formation of concentrated regions of the therapeutic agent in the retinal pigmented epithelium of an eye. The particles are formed by combining a therapeutic agent with an ophthalmically acceptable polymer component (abstract & claims 1, 4, 24 and 29-30). These particles are made by mixing the polymer and the therapeutic agent together in order to form particles of the two ingredients (paragraphs [82-84]), which may be then sized smaller if needed (paragraphs [80-81]).
id. & paragraph [71]).
Hughes et al. further teaches that several classes of active agents can be employed, such as antibiotics (paragraph [31]), and specific therapeutic agents taught include the antibiotic ciprofloxacin (paragraph [36]), which is an ionizable drug. 
The particles may have an effective average particle size of less than about 3000 nm, 500 nm, or less than about 400 nm (paragraph [49]). The particles are sized to be pinocytized by the cells (paragraph [13]), and this mechanism is brought about by reducing the size of the particles (paragraph [49]).  Thus, the composition can have at least a major portion of the population of the particles be sized less than 500 nm (paragraph [75]).
Instant claims 1 and 2 recite limitations to the size of the particles.  While the D10, D50, and D90 size values are not disclosed by Hughes et al., the particles, with an average size as disclosed and at least a majority of the population being less than 500 nm in size, would provide particles with ranges which overlap the instantly recited ranges.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 1 recites that the particles are formed into reversible clusters. Hughes et al. is silent as to this feature. However, the instant specification teaches that, surprisingly to the inventors, when the particles are formulated into a suspension dosage form with a suspending agent and an aqueous vehicle that agglomerates are formed which are reversible clusters (page 13, 
Hughes et al. do not expressly disclose that the polymer resin is an ion exchange resin.
Singh et al. disclose a sustained release ophthalmic suspension formulation which comprises a basic active, a cation exchange resin, and a combination of polymeric suspending agents (abstract; column 2, lines 42-47; claims 1-9). Drug loaded ion exchange resin particles are disclosed (column 1, line 62 – column 2, line 18), and the basic active includes the antibiotic ciprofloxacin (column 2, lines 49-65 and claim 2). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition including nano-sized polymer resins particles in an aqueous suspension for localized therapy of the eye, wherein the nano-sized particles have sized according to Hughes et al. the polymer includes non-erodible polymers which are resins, and substitute the acrylic resin taught therein with a cation exchange resin as taught by Singh et al..
One of ordinary skill in the art would have been motivated to do this because both references are drawn to ophthalmic suspension formulations containing a therapeutic active agent such as ciprofloxacin and polymeric carriers. It is prima facie obvious to combine prior art elements according to known methods to yield predictable results. Furthermore, the simple substitution of one known element (the cation exchange resin taught by Singh et al.) for another (the general polymer component taught by Hughes et al.) to obtain predictable results (treatment 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.  
Instant claim 1 also recites limitations to the amounts of additional ingredients (water extractable and unknown organic impurities), and these ingredients are not taught as essential by Hughes et al. (or even present in any way) and thus the composition and particles taught therein read upon the instantly recited claims. Thus, independent instant claim 1, as well as claims 2, 6, and 18-19 are read upon by these taught features.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US Patent Application Publication 2005/0181017) in view of Singh et al. (US Patent 7,001,615) as applied to claim 18 above, and further in view of Spada et al. (US Patent Application Publication 2010/0124565).
	Hughes et al. and Singh et al. teach most of the limitations recited by instant claims 20 and 21. These claims recite that the drug is brimonidine tartrate, and this drug is not taught by Hughes et al. Hughes et al. does suggest including therapeutic agents useful for treatment of the posterior of the eye (paragraph [20]).

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used brimonidine tartrate as the therapeutic agent in the composition disclosed by Hughes et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Response to Arguments
	The Applicant argues that the rejection is not proper. The Applicant states that Hughes et al. is directed to intravitreal administration, and the instantly claimed particles are not suitable or acceptable for injection into the posterior segment of the eye because the particles would not dissolve and thus remain lodged in the segment. The instantly claimed particles would not dissolve and remain permanently in the posterior segment, which is clinically unacceptable.
	The Applicant also argues that the particles taught by Singh et al. are not such that they equilibrate between a clustered and a declustered state, as required by the instant claims.
	The Applicant also argues that the polymer taught by Hughes et al. is for stabilizing the smaller particles in the product, whereas Singh et al. teaches that the polymer provides for sustained release. And one of ordinary skill would not have any reason to replace the polymer taught by Hughes et al. with the polymer taught by Singh et al.
	The Applicant also argues that neither reference suggests the importance of the particles having a D10 of not less than 50 nm because those with a D10 less than 50 nm have a significantly higher level of impurities. The instant specification shows that the impurities are removed using the steps put forth (milling and diafiltration). When milled resin with a particle size less than 50 nm was passed though the ultrafiltration membrane, the membrane clogged. And for nano-resins to be suitable for medicinal use, it is important that the resin be in pure form with no, or very low levels of, impurities.


	The Examiner also is not persuaded by the arguments that the particles taught by Singh et al. do not equilibrate between a clustered and a declustered state, as required by the instant claims. The rejection is based on the combination of Singh et al. and Hughes et al., and the rationale in the rejection does not rely on Singh et al. teaching this limitation.
As for the differences between the polymers, the different properties of the polymers is not considered sufficient. Hughes et al. discloses that the polymeric component used for preparing the particles may comprise any polymer material useful in a body of a mammal (paragraph [52]), and Singh et al. teaches polymers useful with the eye. Further, while the additional property of sustained release is taught by Singh et al., this is not a property excluded by Hughes et al. And in fact there is overlap between the polymers taught by Singh et al. and Hughes et al., such as the above cited hyaluronic acid, chitosan, cellulosic derivatives, and polyvinylpyrrolidone.
With respect to the impurities and the suitability for medical use, the arguments are not found persuasive. The impurities are not stated as present by Hughes et al., so the inclusion of such impurities is not taken as present. And since the resin taught by the references is used for a medical purpose, it would seem that there are not a large amount of such impurities, or a problem in providing a formulation useful for the medical uses taught. As stated by the Applicant, for nano-resins to be suitable for medicinal use, it is important that the resin be in pure form with no, or very low levels of, impurities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Brian Gulledge/Primary Examiner, Art Unit 1699